DETAILED ACTION
This Office Action is in response to the filing of an amendment to the claims on 8/17/2022. As per the amendment, claims 1, 4, 7, 15, 17, 24-25, and 30 have been amended, claims 5-6, 8-9, and 31 have been cancelled, and claims 32-36 have been added. Thus, claims 1-2, 4, 7, 10-17, 24-25, 30, and 32-36 are pending in the application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation “the method further comprising” in line 4. There is no antecedent basis for the term “the method” and it is further unclear whether or not the applicant is intending the limitation of claim 7 to be an apparatus claim further limiting the device of claims 1 and 4, or if it is introducing a method limitation. 
Any remaining claims are rejected for being dependent on a rejected claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hendricksen et al. (US Pat. 8,251,067).
Regarding claim 1, Hendricksen discloses a temporary esophagus occlusion device for providing temporary occlusion of the esophagus during intubation of a patient (see bronchial isolation device 610 in Figs. 6-7, 11, and 33 where the isolation device can be inserted into a patient, and is capable of being placed in the esophagus to at least partially occlude the esophagus), comprising: a frame (see frame 615 in Fig. 7) configured to transition between a contracted state, in which it is configured to be swallowed by the patient when the patient in conscious and awake (see Col. 9 lines 11-19 and configuration in Fig. 9, where the device is sized and shaped so as to be swallowed down the esophagus of the user, and is capable of being swallowed when the patient is conscious and awake, which is an intended use limitation), and an expanded state (see Col. 9 lines 11-19 and configuration in Fig. 7), wherein in the expanded state, the frame has a maximum outer diameter sufficient to span an inner diameter of the esophagus of the patient (see Fig. 7 where an expanded frame 7 fills the bronchial section it is placed in (see also Fig. 1), and is capable of expanding within an esophagus if placed within it, to at least partially occlude the esophagus across some section of its diameter); a flexible cover connected to and extending over at least a portion of the frame when the frame is in the expanded state to at least partially block flow of fluid and/or solid materials through the esophagus (see membrane 625 in Fig. 6, which covers the frame 615 when in the expanded state, and thus blocks at least some portion of fluid/ solids that travel through); and a guidewire attached to the frame (shaft 3108 of bronchoscope 3104 in Fig. 33, which connects to and guides the frame 615 of isolation device 610), sized to be swallowed by the patient when the patient is conscious and awake along with the frame and having a proximal end portion configured to remain external to the patient's body and a distal end connected to a proximal end of the frame (see Fig. 33 where the frame 615 of isolation device 610 is swallowed, and a proximal end of the shaft 3108 remains outside the patient, and a distal end 3120 attaches to the isolation device 610; and wherein the isolation device, with its frame and guidewire, is sized and shaped so as to be swallowed down the esophagus of the user, and is capable of being swallowed when the patient is conscious and awake, which is an intended use limitation).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 7, 11-12, 32, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Gerber (US Pub. 2005/0245788) in view of Hendricksen in view of Krüger (US Pat. 4,454,887).
Regarding claim 1, Gerber discloses a temporary esophagus occlusion device for providing temporary occlusion of the esophagus during intubation of a patient (see Figs. 1-3 where distal end 32 of delivery device 26 provides occlusion in the esophagus during intubation), comprising: a frame (frame 38B of wire-like members 41 in Fig. 3) configured to transition between a contracted state, in which it is configured to be swallowed by the patient when the patient is conscious and awake (steps 100, 102, 104, and 110 in Fig. 13, where the expandable fixation element is swallowed while in a contracted state, and where the device is sized and shaped so as to be swallowed down the esophagus of the user, and is capable of being swallowed when the patient is conscious and awake, which is an intended use limitation), and an expanded state (step 104 in Fig. 13, where the fixation element is in an expanded state, as seen in Fig. 3) wherein in the expanded state, the frame has a maximum outer diameter sufficient to span an inner diameter of the esophagus of the patient (see Fig. 3 where the fixation element 38B spans esophagus 14); and a guidewire attached to the frame (flexible probe 30 in Figs. 1 and 3), sized to be swallowed by the patient when the patient is conscious and awake along with the frame and having a proximal end portion configured to remain external to the patient's body and a distal end connected to a proximal end of the frame (see Fig. 1 where flexible prove 30 has a section that is to be swallowed, and a section that remains external to the body, with the swallowed part connecting to fixation element 38; and where the flexible probe is sized and shaped so as to be swallowed down the esophagus of the user, and is capable of being swallowed when the patient is conscious and awake, which is an intended use limitation).
Gerber lacks a detailed description of a flexible cover connected to and extending over at least a portion of the frame when the frame is in the expanded state to at least partially block flow of fluid and/or solid materials through the esophagus.
However, Hendricksen teaches a similar occluding frame device for the respiratory tract of a user (see frame 615 in Fig. 7), where a flexible cover connects to and extends over at least a portion of the frame when the frame is in the expanded state (see membrane 625 in Fig. 6 which covers frame 615) to at least partially block flow of fluid and/or solid materials through the respiratory tract (see membrane 625 in Fig. 6 which is a solid material and thus blocks at least some amount of fluid/ solid flow through it).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the frame of the fixation element of Gerber to be the expandable frame with a membrane cover of Hendrickson, as it provides better control over the fluid flow and reduces irritation between the frame and tissues of the user (Hendricksen; Col. 3 lines 5-13).
In the alternative that the modified Gerber device does not have that the frame and guidewire is configured to be swallowed when the patient is conscious and awake, then it is taught by Krüger. As noted in the above rejection in light of Hendricksen, the device is understood to be capable of being swallowed while a person is awake, and is an intended-use limitation. 
Krüger teaches a similar device for being inserted into the esophagus of the patient, where a member analogous to the frame (extension 2 in Figs. 1-5) is actively swallowed by a patient who is awake and conscious (see Col. 2 lines 43-58).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method by which the modified Gerber device is inserted into the patient to be actively swallowed by the patient as taught by Krüger, as it provides additional usability and flexibility to the device for being used for conscious patients.
Regarding claim 2, the modified Gerber device has wherein in the expanded state, an outer maximum diameter of the frame is between 2.0 cm and 4.0 cm (see [0044] where a fixation element is set to have a diameter of 3-6 cm when expanded, the cuff being analogous to the wireframe fixation element of Fig. 3, and requiring the same diameter to come into contact with the esophagus), and/or wherein in the contracted state, an outer maximum diameter of the frame is less than 1.0 cm (see [0044] where a fixation element is set to have a diameter of .5-2.5 cm when contracted).
Regarding claim 4, the modified Gerber device has wherein the frame comprises a plurality of elongated members comprising end portions connected to and extending at least one of radially and longitudinally outwardly from a distal end portion of the guidewire (Hendricksen; where frame 615 in Figs. 7 and 10 connects to the end of the probe 30 of Gerber akin to fixation element 38B in Fig. 3, such that each strut 710 in Figs. 7 and 10 of Hendricksen is an elongated member that extends from the distal end of the probe 30), and wherein the elongated members are between 0.2 mm and 0.8 mm thick (Hendricksen; see Col. 12 lines 15-30 and Col. 13 lines 45-55 where the membrane is covers the strut members and is does not affect the thickness of the frame, and where the membrane can be anywhere from .0005 to .01 inches thick, which is substantially the same thickness as the struts within in), the elongated members comprise a metallic shape memory material (Hendricksen; see Col. 9 lines 38-52), and/or a proximal portion of the elongated members comprise a narrower cross section than distal portions of the elongated members (Hendricksen; see valve protector portion720 in Figs. 7 and 10 which is a narrower cross section formed of struts 710 than that near distal end 725).
Regarding claim 7, the modified Gerber device has wherein the elongated members are bent at a middle portion thereof to form petal shaped lattices (Hendricksen; see Fig. 7 where struts 710 bend to form diamond shaped cells 712 which are substantially petal-shaped (petal-shaped being a broad and ill-defined term); see Col. 7 lines 54-60), and wherein opposing ends of the elongated members are bound together at a proximal end of the frame (Hendricksen; see Figs. 7 and 10 where the struts 710 meet at cell junction 735 as a proximal end of the frame), and the method further comprising at least one circumferential strut extending around the lattices formed by the elongated members (Hendricksen; see Figs. 7 and 10 where the struts 710  has at least one strut circumferentially extending by curved distal edges 725/ 730 to wrap around the lattice).
Regarding claim 11, the modified Gerber device has the cover comprises a flexible sheet formed from polyester (Gerber; see [0044] where a conventional material for a membrane/ balloon is polyester).
Regarding claim 12, the modified Gerber device has the flexible sheet is between 80 μm and 120 μm thick (Hendricksen; see Col. 13 lines 45-55).
Regarding claim 32, the modified Gerber device has a guidewire of some length.
Gerber lacks a detailed description of the guidewire is about 35 cm to 45 cm in length. It is understood that the range of 35-45 cm in length for a guidewire covers a large portion of ranges for values where the esophagus of a patient would be located, as is well understood in the art. Further, it is understood that the placement would be dependent on the size of the patient (i.e. a child versus an adult) and 35-45 cm of guidewire length would place the device in the esophagus of effectively any patient, being well-understood and routine knowledge in the art. 
Krüger further teaches where the guidewire is about 35 cm long (Col. 2 lines 49-68 to Col. 3 lines 1-12 where the tube has a length of about 25 cm and the extensions has a length of about 10 cm, making the distal end of the tube and extension (as seen in Fig. 5) be about between 35 cm long).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the length of the guidewire of the modified Gerber device to be about 35 cm as taught by Krüger, as it provides length for a known depth into the esophagus, and would be a matter of design choice for one of ordinary skill in the art to choose a range of values that are anatomically significant.
Regarding claim 34, the modified Gerber device has wherein the frame in the contracted state (Gerber; frame 38B of wire-like members 41 in Fig. 3), the flexible cover (Hendricksen; see membrane 625 in Fig. 6 which covers frame 615), and a portion of the guidewire (Gerber; flexible probe 30 in Figs. 1 and 3) are configured to be swallowed by the patient’s natural swallowing mechanism (Krüger; see Col. 2 lines 43-58).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gerber in view of Hendricksen and Krüger as applied to claim 1 above, and further in view of Ben-Horin (US Pub. 2011/0208011).
Regarding claim 10, the modified Gerber device has the guidewire.
The modified Gerber device lacks a detailed description of the guidewire comprises a flexible metallic member of between about 0.01 mm and 0.1 mm in diameter.
However, Ben-Horin teaches a similar device for guiding a tubular structure into the body lumen of the patient, where a guidewire is used to guide the tube, and the guidewire is between .01 and 10 mm thick (see [0057]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the guide of the modified Gerber device to be a metallic guidewire between .01 and .1 mm thick as taught by Ben-Horin, as it is a known material and thickness of wires for similar instrumentation used in the art (Ben-Horin; see [0057]) for helping guide a tube into the body, and it would be a matter of design choice for a person of ordinary skill in the art to choose an anatomically appropriate size for a guidewire.
Claims 13-14, 17, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Gerber in view of Hendricksen and Krüger as applied to claim 1 above, and further in view of Lumauig (US Pub. 2015/0366690).
Regarding claim 13, the modified Gerber device has a tube and guide.
The modified Gerber device lacks a detailed description of a catheter tube configured to advance over the guidewire to a position adjacent to a proximal end of the frame.
However, Lumauig teaches a similar device for guiding a tube into a body lumen, where a guidewire is used (guidewire 34 in Figs. 1-8) with a catheter tube that advances over the guidewire (catheter 12 in Figs. 1-8; see also [0032]-[0033]) to a position proximal the end of the guidewire (see Figs. 1-8 where the catheter 12 ends before the end of the guidewire 34, and ends adjacent a fixation element as expandable member 28).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tube and guide means of the modified Gerber device to have the catheter be guided by the guidewire and slid along it as taught by Lumauig, as it helps guide a catheter to a proper position, as it well known in the art (Lumauig; see [0032]).
Regarding claim 14, the modified Gerber device has when in the collapsed state, the frame is disposed within a proximal portion of the catheter tube such that contact between the frame and an inner sidewall of the tube maintains the frame in the collapsed state (Lumauig; see Figs. 1-8 where the guidewire 26 and expandable member 28 is analogous to the frame 615 of Hendricksen in Fig. 7, such that it can anchor the catheter in place when it reaches the desired depth (Lumauig; see [0031]), and thus in the modified device a collapsed frame as seen in Fig. 9 of Hendricksen is transported through the catheter of Lumauig to anchor it at its desired depth).
Regarding claim 17, the modified Gerber device, as modified in claim 13, has a method for deploying a temporary occlusion device in an esophagus of a conscious patient, the method comprising: providing the temporary occlusion device of claim 1 (modified Gerber device as of claim 13); causing the patient to swallow the temporary occlusion device in the contracted state by the patient’s natural swallowing mechanism (Gerber; see steps 100, 102, 104 in Fig. 13 where a contracted device is swallowed, being modified to have a fixation element as seen in Fig. 6 of Hendricksen; and the device is swallowed by the patient as modified by Krüger in Col. 2 lines 43-58), such that a portion of the guidewire remains external to the patient's mouth (Gerber; probe 30 which remains at least somewhat out of the patient’s mouth, the probe being modified by the catheter/ guidewire combination of Lumauig), wherein the patient is awake and conscious while swallowing the temporary occlusion device (Krüger ; see Col. 2 lines 43-58 where a patient is awake and conscious in order to be able to swallow the device) and deploying the expandable frame at a desired position in the patient's esophagus (Lumauig; see [0031]-[0033] where the expandable frame of Hendricksen is deployed at a desired depth), thereby at least partially sealing a portion of the patient's esophagus from gastric fluid from the patient's stomach (Hendricksen; where the membrane 625 in Fig. 6 blocks at least some amount of gastric fluid from the stomach, as it is a physical barrier).
Regarding claim 35, the modified Gerber device has wherein the device is deployed in the esophagus.
Gerber lacks a detailed description of the device being deployed about 20 cm to 40 cm from the patient’s upper teeth. It is understood that the range of 20 to 40 cm from the patient’s upper teeth covers the majority of ranges for values where the esophagus of a patient would be located, as is well understood in the art. Further, it is understood that the placement would be dependent on the size of the patient (i.e. a child versus an adult) and 20 cm to 40 cm would place the device in the esophagus of effectively any patient, being well-understood and routine knowledge in the art. 
Krüger further teaches where the distal end of the guidewire/ frame is between 20 and 40 cm from the upper teeth (Col. 2 lines 49-68 to Col. 3 lines 1-12 where the tube has a length of about 25 cm and the extensions has a length of about 10 cm, where a small amount of the tube extends out the mouth, making the distal end of the tube and extension (as seen in Fig. 5) be about between 20 and 40 cm from the patient’s upper teeth).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify placement location of the modified Gerber device to be about 35 cm as taught by Krüger, as it provides a known depth for the esophagus, and it would be a matter of design choice for one of ordinary skill in the art to choose an anatomically significant depth.
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Gerber in view of Hendricksen in view of Krüger in view of Lumauig as applied to claim 13 above, and further in view of Addington et al. (US Pat. 9,005,124).
Regarding claim 15, the modified Gerber device has the device of claim 13 (modified Gerber device as of claim 13), wherein, when the frame is in the contracted state, the device is configured to be swallowed by the patient while the patient is conscious and awake (Gerber; steps 100, 102, 104, and 110 in Fig. 13, where the expandable fixation element is swallowed while in a contracted state (modified to be frame of Hendricksen), and where the device is sized and shaped so as to be swallowed down the esophagus of the user, where the patient is awake and conscious as modified by Krüger in Col.2 lines 43-58); and a suction system (Gerber; Fig. 6 vacuum line 58).
The modified Gerber device lacks a detailed description of has a system for providing negative pressure therapy to a gastric cavity of a patient, the system comprising a suction device in fluid communication with a proximal end of a lumen defined by the catheter tube for drawing gastric fluid from the patient's stomach through the catheter tube.
However, Addington teaches a similar device for insertion of a tube into the stomach, where a suction device in fluid communication with a proximal end of a lumen defined by the catheter tube (see suction ports 1416 in Fig. 30A connected to some source of suction) for drawing gastric fluid from the patient's stomach through the catheter tube (see Col. 23 lines 1-14).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inserted catheter device of the modified Gerber device to include a suction port and source for suctioning gastric fluids as taught by Addington, as it would help remove any unwanted gastric sections and materials that accumulate below the fixation element (Addington; see Col. 23 lines 1-14).
Regarding claim 16, the modified Gerber device has an occlusion device is in the expanded state within the patient's esophagus.
The modified Gerber device lacks a detailed description of an endotracheal tube configured for placement in the patient's trachea or lungs while the occlusion device is in the expanded state within the patient's esophagus.
However, Hendricksen further teaches an endotracheal tube configured for placement in the patient's trachea or lungs (Hendricksen; see Fig. 33 where bronchoscope 3108 is a tube that accesses the trachea of the patient).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the monitor tube of the modified Gerber device (Gerber; tube 50 in Fig. 6) to be a tube that accesses the trachea as taught by Hendricksen, as it allows for gas delivery and monitoring of the lungs/ trachea of the user to ensure proper gas flow while intubated.
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Gerber in view of Hendricksen in view of Krüger as applied to claim 1 above, and further in view of McKittrick (US Pat. 6,984,224).
Regarding claim 33, the modified Gerber device has wherein the frame in the contracted state (Gerber; frame 38B of wire-like members 41 in Fig. 3), the flexible cover (Hendricksen; see membrane 625 in Fig. 6 which covers frame 615), and a portion of the guidewire (Gerber; flexible probe 30 in Figs. 1 and 3) are configured to be swallowed by the patient’s natural swallowing mechanism (Krüger; see Col. 2 lines 43-58).
The modified Gerber device lacks a detailed description of the frame, flexible cover, and guidewire being enclosed in a dissolvable capsule.
However, McKittrick teaches a similar tubular device inserted into the patient, where the distal end of the tubular member is a dissolvable attachment means that encircles the distal end of the tube (see Fig. 9 where capsule 300 is a dissolvable member helping with insertion of the distal end of the tube via weight 22; see Col. 2 lines 16-22 and Col. 4 lines 11-21).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the distal end of the modified Gerber device (including the frame, flexible cover, and part of the guidewire) to be enclosed in a dissolvable capsule with a weight as taught by McKittrick, as it would help protect the occlusion device from the body until in position (and vice versa), as well as allow for a detachable weighted leader to be used to help guide the distal end to the desired location. 
Claim 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kolobow (US Pat. 5,305,740) in view of Gerber, Hendricksen, Krüger, and Young (US Pat. 4,230,108).
Regarding claim 24, Kolobow has a method for intubation of a patient with an endotracheal tube (see Figs. 7-8), the method comprising: providing a temporary occlusion device (flange 53 in Fig. 7 and 64 in Fig. 8), inserting a distal end of an endotracheal tube through the patient's mouth and into the patient's trachea or lungs (see Fig. 8 where the endotracheal tube is placed through the patient’s mouth and into the trachea).
Kolobow lacks a detailed description of the temporary occlusion device comprising an expandable frame configured to transition between a contracted state and an expanded state, wherein in the expanded state, the frame has a diameter sufficient to span an inner diameter of the esophagus of the patient, a flexible cover connected to and extending over at least a portion of the frame when the frame is in the expanded state to at least partially block flow of fluid and/or solid materials through the esophagus, and a guidewire connected to the frame; causing the patient to swallow the temporary occlusion device in the contracted state, such that a portion of the guidewire remains external to the patient's mouth; deploying the expandable frame at a desired position in the patient's esophagus; after deployment of the expandable frame of the occlusion device, deploying a balloon or cuff of the endotracheal tube to at least partially seal the lungs and/or trachea; and removing the temporary occlusion device from the esophagus after the endotracheal tube is deployed.
However, Gerber teaches an expandable frame configured to transition between a contracted state and an expanded state (Fig. 3 fixation device 38B), wherein in the expanded state, the frame has a diameter sufficient to span an inner diameter of the esophagus of the patient (see Fig. 3 where the fixation device 38B spans esophagus 14), and a guidewire connected to the frame (prove 30 in Fig. 3); causing the patient to swallow the temporary occlusion device in the contracted state (see steps 100, 102, and 104 in Fig. 13 and Fig. 1), such that a portion of the guidewire remains external to the patient's mouth (see part of probe 30 that remains external to the occlusion in Fig. 1); deploying the expandable frame at a desired position in the patient's esophagus (see the placement of the fixation element 38B in Fig. 3, which is desired to be at a specific part of the esophagus as seen in [0045]); and removing the temporary occlusion device from the esophagus after the tube is deployed (see step 112 in Fig. 13).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the occlusion device of Kolobow to have a contractible/ expandable frame and guideway for selectively choosing the depth and place of occlusion as taught by Gerber, as it would allow for the occlusion device to be more easily swallowed and deployed into smaller body lumens, while also providing a separate guide means for correct depth placement.
The modified Kolobow device lacks a detailed description of a flexible cover connected to and extending over at least a portion of the frame when the frame is in the expanded state to at least partially block flow of fluid and/or solid materials through the esophagus, and after deployment of the expandable frame of the occlusion device, deploying a balloon or cuff of the endotracheal tube to at least partially seal the lungs and/or trachea.
However, Hendricksen teaches a similar occlusion device where a frame has a flexible cover connected to and extending over at least a portion of the frame when the frame is in the expanded state to at least partially block flow of fluid and/or solid materials through the esophagus (see Fig. 6 where membrane 625 covers the frame 615, and is a physical barrier so as to prevent some amount of fluid/ solid flow through it).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the frame of the fixation element of the modified Kolobow to be the expandable frame with a membrane cover of Hendrickson, as it provides better control over the fluid flow and reduces irritation between the frame and tissues of the user (Hendricksen; Col. 3 lines 5-13).
The modified Kolobow device lacks a detailed description of the swallowing of the temporary occlusion device in the contacted state being done by the patient’s natural swallowing mechanism while the patient is conscious and awake. 
However, Krüger teaches a similar device for being inserted into the esophagus of the patient, where a member analogous to a guidewire (tube 1 in Figs. 1-5) and a member analogous to the frame (extension 2 in Figs. 1-5) are actively swallowed by a patient who is awake and conscious (see Col. 2 lines 43-58).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method by which the modified Kolobow device is inserted into the patient to be actively swallowed by the patient as taught by Krüger, as it provides additional usability and flexibility to the device for being used for conscious patients.
 The modified Kolobow device lacks a detailed description of after deployment of the expandable frame of the occlusion device, deploying a balloon or cuff of the endotracheal tube to at least partially seal the lungs and/or trachea.
However, Young teaches a similar occlusion device where deployment of an expandable occlusion member (cuff 34 in Fig. 1) can be followed by the deployment of a separate cuff (cuff 24 in Fig. 1) to at least partially seal the lungs and/or trachea (see Fig. 1 where cuff 24 at least partially seal the lungs and/or trachea such that a ventilation tube 40 is required).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the endotracheal tube of the modified Kolobow device to have an upper place cuff member as taught by Young, as it would in conjunction with the occluding means, provide a seal against any escape of vomit or delivery medicaments by the device (Young; see Col. 2 lines 25-32).
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Gerber in view of Krüger.
Regarding claim 25, the Gerber discloses a method for placement of an orogastric tube in a stomach of a patient, the method comprising: providing an anchor device (Gerber; Fig. 3 fixation device 38B) comprising a guidewire (Gerber; probe 30 in Fig. 3) and a wire frame mounted to a distal end of the guidewire (Gerber; Fig. 3 fixation device 38B having wire-like members 41); causing the patient to swallow the anchor device (Gerber; see steps 100, 102, 104 and Fig. 1), such that a portion of the guidewire remains external to the patient's mouth (Gerber; see Fig. 1 where part of probe 30 remains outside the mouth), permitting the frame and guidewire connected thereto to advance to a desired position within the patient's esophagus (Gerber; see placement of the modified fixation element 38B and probe 30 to a specific depth of the esophagus), and advancing the orogastric tube over the guidewire and past the frame to position a distal end of the orogastric tube in the patient's stomach (Gerber; see Fig. 11 where the distal end of the probe 30 is placed into the stomach, such that the delivered device (i.e. monitor 50 in Fig. 6) is an orogastric tube that reaches the stomach).
Gerber lacks a detailed description of causing the patient to swallow the anchor device by the patient’s natural swallowing mechanism, wherein the patient is awake and conscious while swallowing the anchor device, and the desired position of the frame and guidewire is about 20 cm to 40 cm from the patient’s upper teeth. It is understood that the range of 20 to 40 cm from the patient’s upper teeth covers the majority of ranges for values where the esophagus of a patient would be located, as is well understood in the art. Further, it is understood that the placement would be dependent on the size of the patient (i.e. a child versus an adult) and 20 cm to 40 cm would place the device in the esophagus of effectively any patient, being well-understood and routine knowledge in the art. 
Krüger teaches a similar device for being inserted into the esophagus of the patient, where a member analogous to a guidewire (tube 1 in Figs. 1-5) and a member analogous to the frame (extension 2 in Figs. 1-5) are actively swallowed using by a patient who is awake and conscious using the patient’s natural swallowing mechanism (see Col. 2 lines 43-58), and where the distal end of the guidewire/ frame is between 20 and 40 cm from the upper teeth (Col. 2 lines 49-68 to Col. 3 lines 1-12 where the tube has a length of about 25 cm and the extensions has a length of about 10 cm, where a small amount of the tube extends out the mouth, making the distal end of the tube and extension (as seen in Fig. 5) be about between 20 and 40 cm from the patient’s upper teeth).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method by which the modified Gerber device is inserted into the patient to be actively swallowed by the patient as taught by Krüger, as it provides additional usability and flexibility to the device for being used for conscious patients at a known depth for the esophagus.
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Gerber in view of Krüger as applied to claim 25 above, and further in view of Lumauig.
Regarding claim 30, the modified Gerber device has the frame is configured to transition between a contracted state and an expanded state (steps 100, 102, 104, and 110 in Fig. 13, where the expandable fixation element is swallowed while in a contracted state; and step 104 in Fig. 13, where the fixation element is in an expanded state, as seen in Fig. 3), wherein in the expanded state, the frame has a maximum outer diameter sufficient to span an inner diameter of the esophagus of the patient (Gerber; see Fig. 3 where the fixation element 38B spans the esophagus 14).
The modified Gerber device lacks a detailed description of wherein the anchor device further comprises a catheter tube which, when the frame is in the collapsed state, at least partially encloses the frame, the method further comprising deploying the frame at the desired position in the patient's esophagus by pushing the frame out of a distal end of the tube.
However, Lumauig teaches a similar device for guiding a tube into a body lumen, where a guidewire is used (guidewire 34 in Figs. 1-8) with a catheter tube that advances over the guidewire (catheter 12 in Figs. 1-8; see also [0032]-[0033]) to a position proximal the end of the guidewire (see Figs. 1-8 where the catheter 12 ends before the end of the guidewire 34, and ends adjacent a fixation element as expandable member 28), wherein the anchor device further comprises a catheter tube which, when the frame is in the collapsed state, at least partially encloses the frame (Lumauig; see Figs. 1-8 where the catheter tube 12 encloses the frame/ expandable member 28 when the frame member is retracted within it), the method further comprising deploying the frame at the desired position in the patient's esophagus by pushing the frame out of a distal end of the tube (Lumauig; see Figs. 1-8 where pushing guidewire 26 and expandable element 28 out of the catheter deploys the fixation element).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tube and guide means of the modified Gerber device to have the catheter be guided by the guidewire and slid along it and pushed out the distal end as taught by Lumauig, as it helps guide a catheter to a proper position by steering it directly to the target location, as is well known in the art (Lumauig; see [0032]).
Allowable Subject Matter
Claim 36 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments filed 8/17/2022 with respect to claims 1-2, 4, 7, 10-17, 24-25, 30, and 32-36 have been considered but are moot because the new ground of rejection does not rely on the combination of references currently applied in the rejection.
Applicant argues on pages 10-14, and 15-18 that the independent claims 1, 24, and 25, and dependent claim 17 (it is noted that Applicant referred to claim 17 as independent, but the claim does depend on claim 1 as is thus a dependent claim) do not have that the device is swallowed by an awake and conscious patient, and/or by the patient’s natural swallowing mechanism. In the apparatus claims, the requirement that the device is swallowed by an awake patient is intended use, and the device is capable of doing so. However, it is also noted that the applied Kruger reference is relied upon to further teach the device being specifically swallowed by an awake patient. Hence, the arguments are moot in light of the newly applied Kruger reference. 
Applicant argues on pages 14-15 that for claim 10, it would not have been obvious to one of ordinary skill in the art to apply the Ben-Horin reference to teach a guidewire of .01mm to .1 mm in diameter, as Ben-Horin does not have any of the fixation elements or frame, and is thus different in function and structure from the probe of Gerber. The argument is not well-taken. It is understood that the probe of Gerber and wire of Ben-Horin both are elongated members that are used to guide a member into a body, with Ben-Horin having an anchoring element (26). The frame, fixation elements, and the like are taken from Gerber, as Ben-Horin is relied upon to merely teach the size of the guidewire. Rather, Ben-Horin is merely teaches a range of values for a guidewire size, which would further be a matter of design choice for one of ordinary skill in the art to choose an anatomically appropriate guidewire size. 
For the reasons above, the rejections hold. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D ZIEGLER whose telephone number is (571)272-3349. The examiner can normally be reached Mon-Thurs 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D ZIEGLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/COLIN W STUART/Primary Examiner, Art Unit 3785